Not for publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-1883

                          IRVING ORTIZ-PAGAN,

                         Plaintiff, Appellant,

                                      v.

                 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                   Before

                 Campbell, Senior Circuit Judge,
              Torruella and Selya, Circuit Judges.



     Salvador Medina de la Cruz on brief for appellant.
     Robert J. Triba, Regional Chief Counsel, Social Security
Administration, H.S. Garcia, United States Attorney, Camille Velez-
Rive, Assistant United States Attorney, on brief for appellee.



                             January 9, 2004
           Per Curiam.       After careful review of the briefs and

record on appeal, we affirm the decision below.

           The appellant argues that the Commissioner erred in

failing to consult a vocational expert, given his nonexertional

impairments.    However, such vocational evidence would have been

required only if the appellant's impairments had significantly

reduced his occupational base.        Ortíz v. Sec'y of Health and Human

Serv.,   890   F.2d   520   (1st   Cir.   1989).   The   record   contained

substantial evidence to support the Commissioner's determination

that the appellant retained the full capacity for light work.

Irlanda Ortiz v. Sec'y of Health and Human Serv., 955 F.2d 765 (1st

Cir. 1991).     It was the Commissioner's prerogative to weigh the

evidence and resolve any conflicts.          Rodríguez v. Sec'y of Health

and Human Serv., 647 F.2d 218 (1st Cir. 1981).

           Affirmed.    1st Cir. R. 27(c).




                                      2